Exhibit 10.5
UGI CORPORATION AMENDED AND RESTATED DIRECTORS’ DEFERRED
COMPENSATION PLAN
(amended and restated as of January 1, 2005)

1.   Background and Purpose.

  1.1   The Directors’ Deferred Compensation Plan (the “Plan”) was adopted
effective as of June 20, 1984. The Plan was adopted and, until April 10, 1992,
maintained by UGI Utilities, Inc., which prior to April 10, 1992 was known as
UGI Corporation (“UGI Utilities”). On April 10, 1992, UGI Utilities became a
subsidiary of New UGI Corporation which was renamed, as of such date, UGI
Corporation. As of April 10, 1992 UGI Corporation assumed sponsorship of the
Plan and all obligations of UGI Utilities hereunder. In connection with the
transfer of Plan sponsorship, pursuant to the authority granted under
Section 6.4, the Plan was amended and restated in its entirety effective as of
April 10, 1992. Pursuant to the authority granted under Section 6.4, the Plan
was amended and restated in its entirety effective as of January 1, 2000, to
reflect certain changes approved by the Board of Directors on December 14, 1999.
The Plan is now amended and restated effective as of January 1, 2005 to comply
with section 409A of the Internal Revenue Code. No future deferrals shall be
permitted under the Plan after December 6, 2005.

  1.2   The Plan is intended to enable each Director of the Company to defer the
payment of all or a specified portion of the compensation otherwise payable in
cash for services rendered as a Director of the Company, until the cessation of
the Director’s services on the Board, the Director’s attainment of a specified
age, or the Director’s death.

2.   Definitions.

For ease of reference, the following definitions will be used in the Plan:

  2.1   “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.

 

 



--------------------------------------------------------------------------------



 



  2.2   “Beneficial Owner” means that a person shall be deemed the “Beneficial
Owner” of any securities: (i) that such person or any of such person’s
Affiliates or Associates, directly or indirectly, has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding (whether or not in
writing) or upon the exercise of conversion rights, exchange rights, rights,
warrants, or options, or otherwise; provided, however, that a person shall not
be deemed the “Beneficial Owner” of securities tendered pursuant to a tender or
exchange offer made by such person or any of such person’s Affiliates or
Associates until such tendered securities are accepted for payment, purchase or
exchange; (ii) that such person or any of such person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule 13d-3 of the General
Rules and Regulations under the Exchange Act), including without limitation
pursuant to any agreement, arrangement or understanding, whether or not in
writing; provided, however, that a person shall not be deemed the “Beneficial
Owner” of any security under this clause (ii) as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding (A) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the General Rules and Regulations
under the Exchange Act, and (B) is not then reportable by such person on
Schedule 13D under the Exchange Act (or any comparable or successor report); or
(iii) that are beneficially owned, directly or indirectly, by any other person
(or any Affiliate or Associate thereof) with which such person (or any of such
person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing) for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in the proviso to
clause (ii) above) or disposing of any voting securities of the Company;
provided, however, that nothing in this section shall cause a person engaged in
business as an underwriter of securities to be the “Beneficial Owner” of any
securities acquired through such person’s participation in good faith in a firm
commitment underwriting until the expiration of forty days after the date of
such acquisition.

  2.3   “Board of Directors”, “Board”, “Directors” or “Director” means,
respectively, the Board of Directors, the Directors or a Director of the
Company.

  2.4   “Change of Control” of the Company means (i) any person (except the
Director, his Affiliates and Associates, the Company, any subsidiary of the
Company, any employee benefit plan of the Company or of any subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such employee benefit plan),
together with all Affiliates and Associates of such person, becomes the
Beneficial Owner in the aggregate of 20% or more of either (A) the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”); or (ii) individuals who, as of the
beginning of any twenty-four month period, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the beginning of
such period whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest

 

2



--------------------------------------------------------------------------------



 



      relating to the election of the Directors of the Company (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);
or (iii) consummation by the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, Beneficially Own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be; or (iv) (A) Consummation of a complete liquidation or dissolution of the
Company or (B) sale or other disposition of all or substantially all of the
assets of the Company other than to a corporation with respect to which,
following such sale or disposition, more than 50% of, respectively, the then
outstanding shares of Common Stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition.

  2.5   “Code” means the Internal Revenue Code of 1986, as amended.

  2.6   The “Committee” means the Compensation and Management Development
Committee of the Board of Directors as constituted from time to time.

  2.7   “Common Stock” means the common stock of the Company.

  2.8   The “Company” means, prior to April 10, 1992, UGI Utilities. From and
after April 10, 1992, the term “Company” shall mean UGI Corporation, a
Pennsylvania corporation (formerly named New UGI Corporation).

  2.9   “Deferred Compensation Account” or “Accounts” means the separate account
established under the Plan for each Participant, as described in Section 4.1.

  2.10   “Exchange Act” means Securities Exchange Act of 1934, as amended.

  2.11   “Notice” means a written notice given to the Secretary, pursuant to
Section 3.2 or a form substantially in the form of Exhibit A attached hereto.

  2.12   “Participant” means each Director of the Company who participates in
the Plan.

 

3



--------------------------------------------------------------------------------



 



  2.13   The “Plan” means the UGI Corporation Directors’ Deferred Compensation
Plan as set forth herein, or as it may be amended from time to time by the
Committee or Board of Directors.

  2.14   “Plan Year” means the calendar year.

  2.15   The “Secretary” means the Secretary of the Company who will have
responsibility for those functions assigned to the Secretary under the Plan.

  2.16   “Unforeseeable Emergency” means an “unforeseeable emergency” within the
meaning of Section 409A(a)(2)(B)(ii) of the Code and applicable regulations.

3.   Participation.

  3.1   Each Director is eligible to participate in the Plan except a Director
who is also an employee of the company or any of its subsidiaries or affiliates.

  3.2   Before December 6, 2005, the procedure to participate in the Plan is as
follows:

  (a)   A Director may elect to participate in the Plan by giving a written
Notice to the Secretary (i) not later than 30 days after first being elected to
serve as a Director or, thereafter, (ii) by December 31 prior to the Plan Year
for which the election to participate is to be effective. Such election will
remain in effect until (i) the termination of the Participant’s services as a
Director or (ii) the Participant’s further written Notice to the Secretary of
the termination or the modification of such election.

  (b)   An election to terminate or modify a prior election to defer
compensation will be effective at the start of the Plan Year and must be made by
the Participant prior to the Plan Year to which such compensation pertains.

4.   Compensation Deferred.

  4.1   Before December 6, 2005, a Participant may elect to defer the receipt of
all or a specified portion of the compensation otherwise payable in cash for
services rendered as a Director of the Company. Such compensation includes
retainer fees for service on the Board and Board committees of the Company and
fees for attendance at meetings of the Board and Board committees of the
Company, but does not include travel expense allowances, other expense
reimbursement, or non-cash compensation. No future deferrals shall be permitted
under the Plan after December 6, 2005.

  4.2   An unfunded Deferred Compensation Account will be established for each
Participant and the compensation that the Participant elects to defer under the
Plan will be credited to that Account. Each such credit will be made to the
Account as of the last day of the month during which such compensation would
have otherwise been payable to the Participant in cash.

 

4



--------------------------------------------------------------------------------



 



  4.3   Compensation deferred under the Plan is assumed to earn interest at a
market rate determined by the Committee for each year during the period in which
compensation is deferred. Each Participant will be notified of this rate
annually. Notwithstanding the foregoing, the Committee may at any time or from
time to time change or otherwise modify the basis or the method for calculating
and crediting such interest, provided that the change or modification does not
adversely affect the balance of any Participant’s Account at the time of the
change or modification.

  4.4   Each Participant will receive a statement of the balance in the
Participant’s Account at the end of each Plan Year as promptly as practicable
thereafter.

5.   Payment of Deferred Compensation.

  5.1   Upon the termination of a Participant’s services as a Director, the
balance in the Participant’s Account will be paid in accordance with the method
and at the time or times elected by the Participant by the Notice in effect at
the time each portion of the Participant’s compensation was deferred and
credited to such Account.

  5.2   In the event of a Change of Control of the Company, the Participant’s
Account will be paid in cash as soon as practicable following the Change of
Control, but in no event later than December 31 of the year in which the Change
of Control occurs. Notwithstanding the foregoing, if payment of the
Participant’s Account upon a Change of Control would violate the applicable
requirements of section 409A of the Code, the Participant’s Account shall be
paid upon the termination of the Participant’s service as a Director or death as
described in Sections 5.1 and 5.4, instead of upon the Change of Control under
this Section 5.2.

  5.3   Notwithstanding any other provisions of this Plan, if the Committee
determines, after consideration of a Participant’s application, that the
Participant has an Unforeseeable Emergency, the Committee may, in its sole and
absolute discretion, direct that all or a portion of the balance of the
Participant’s Account be paid to the Participant. The payment will be made in
the manner and at the time specified by the Committee. A Participant’s
eligibility for a distribution under this Section 5.4 shall be determined by the
Committee in accordance with the provisions of section 409A of the Code. The
amount distributed to a Participant shall not exceed the amount necessary to
meet the Unforeseeable Emergency, including amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution. No Participant who is also a member of the
Committee may in any way take part in any decision pertaining to a request for
payment made by that Participant under this Section 5.4.

 

5



--------------------------------------------------------------------------------



 



  5.4   In the event of a Participant’s death before the balance in the
Participant’s Account is fully paid out, payment of such balance will be made to
the beneficiary or beneficiaries designated by the Participant or, if the
Participant has made no such designation or no beneficiary survives, to the
Participant’s estate. In either case, such payment will be made in a lump sum
payment; provided, that such lump sum payment must be made no later than January
of the calendar year following the Participant’s death.

  5.5   Notwithstanding anything in the Plan to the contrary, all payments to be
made under the Plan shall be consistent with section 409A of the Code.

6.   General.

  6.1   The right of any Participant, beneficiary or estate to receive payment
of any unpaid balance in the Participant’s Account will be an unsecured claim
against the general assets of the Company.

  6.2   During a Participant’s lifetime, any payment under the Plan will be made
only to the Participant. No sum or other interest under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt by a Participant or any
beneficiary under the Plan to do so shall be void. No interest under the Plan
shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of a Participant or beneficiary entitled
thereto.

  6.3   Except as otherwise provided herein, the Plan will be administered by
the Committee which will have the authority, subject to the express provisions
of the Plan, to adopt, amend and rescind rules and regulations relating to the
Plan, and to interpret, construe and implement the provisions of the Plan.

  6.4   The Plan may at any time or from time to time be amended, modified, or
terminated by the Committee, provided that no amendment, modification or
termination may (i) adversely affect the balance in a Participant’s Account
without the Participant’s consent or (ii) permit payment of such balance prior
to the date specified pursuant to Section 5.1 (except for payments provided for
in Section 5.2, 5.3 or 5.4).

 

6